In a support proceeding pursuant to Family Court Act § 413, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Staton, J.), dated January 14, 1993, as denied his objections to an order of the same court (Spegele, H.E.), dated November 18,1992, directing him, inter alia, to pay $180 per month in child support plus $880 in arrears.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The father contends that the application of the Child Support Standards Act (see, Family Ct Act § 413) was unjust and inappropriate. We disagree. The father does not fall within the exceptions set forth in Family Court Act § 413 (1) (b), (f), and the application of the statutory formula was not unjust or inappropriate (see, Matter of Donna R. v Robert P., 209 AD2d 623).
The father’s remaining contentions are without merit. Pizzuto, J. P. Hart, Friedmann and Florio, JJ., concur.